33Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 10, and 18 have been amended. Claims 1-20 are pending and rejected in the application. This action Final. 

Claim Objection
Claim 1 is objected to because of the following informalities: 

Claim 1 limitations “providing a workflow graph including a plurality of vertices” and “receiving an event to reorganize the plurality of vertices of the workflow graph” needs to be corrected to “providing, via a computing device operating a vertex grouping and contraction service and vertex classification service, a workflow…etc.” and “reorganize, via the computing device operating the vertex grouping and contraction service and the vertex classification service, an event…etc.”  
In addition, please correct the limitation “classifying, via a computing device operating a vertex grouping and contraction service and a vertex classification service…etc.” to “classifying, via the computing device operating the vertex grouping and contraction service and the vertex classification service…etc.” to avoid any antecedent basis issues. 
Appropriate correction is required.

Response to Arguments
Applicant Argues 
Applicant has amended the independent claims to address this issue. As discussed in the interview, the claims are amended to require the reference to the computing device that operates the vertex grouping and contraction service and the vertex classification service. Therefore, since this service is now recited within the claims, Applicant submits that the claims no longer represent an abstract idea that can be performed in a person's head. Furthermore, this specific service is more than a generic computing component like a processor. Therefore, this rejection should be withdrawn. 

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered and are persuasive. Therefore, the 35 U.S.C. § 101 rejection has been withdrawn.  

Applicant Argues 
Thus, the classifying step is not disclosed and the grouping step based on the low significance level is also not disclosed. Inasmuch as there are several features of claim 1 that are not disclosed by the combination of references, Applicant submits that claim 1 is patentable and in condition for allowance, as well as its dependent claims. Similarly, claims 10 and 17 are amended in a similar manner to claim and include similar classifying, grouping and combining operations. 

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khailil et al. U.S. Patent Publication (2012/0030094; hereinafter: Khalil) in view of Jandhyala et al. U.S. Patent Publication (2015/0006231; hereinafter: Jandhyala) and further in view of Schulz et al. U.S. Patent Publication (2004/0078258; hereinafter: Schulz)

Claims 1, 10, and 18
As to claims 1, 10, and 18, Khalil discloses a system comprising: 
one or more processors (paragraph[0050], “a processor 320…etc.”); and 
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to operate a vertex grouping and contraction service and a vertex classification service that performs operations comprising (paragraph[0051], “Bus 310 may include a path that permits communication among the components of device 300. Processor 320 may include a processor, microprocessor, or processing logic that may interpret and execute instructions. Memory 330 may include any type of dynamic storage device that may store information and instructions, for execution by processor 320…etc.”): 
providing a workflow graph including a plurality of vertices (figure 4B, paragraph[0016], “As described herein, an automated flow-model-view-controller (FMVC) workflow may be designed, may be deployed to a network, and/or may be used in accordance with an FMVC framework. Additionally, or alternatively, an FMVC application may enable a workflow designer to design an FMVC workflow, may permit an FMVC workflow design to be automatically deployed to a network, and/or may enable a user, of a user device, to use the deployed FMVC workflow to conduct an electronic transaction session (hereinafter referred to as a "session")…etc.”);  21Atty. Docket No. 085115-641238 (1022826-US.01) 
receiving an event to reorganize the plurality of vertices of the workflow graph(paragraph[0126], “the workflow designer may use the workflow UI 450 to edit an FMVC workflow (e.g., FMVC workflow 600 of FIG. 6) by selecting edit button 496 (FIG. 4B) and changing workflow rules, workflow paths, and/or stage design elements (e.g., types, location, etc.), and/or increasing or decreasing the quantity of stages and/or paths associated with the FMVC workflow…etc.”);

However, Khalil does not appear to explicitly disclose 
classifying each of the plurality of vertices with a significance level, the significance level defined based on at least one of a business rule, a vertex position of a vertex of the plurality of vertices, and a connectivity pattern of a vertex with other vertices; 
grouping vertices of the plurality of vertices having a low significance level into a group; and 
combining the vertices in the group having the low significance level into a new vertex, the new vertex being expandable and collapsible to display the vertices in the group having the low significance level.

However, Jahdhyala discloses classifying each of the plurality of vertices with a significance level, the significance level defined based on at least one of a business rule, a vertex position of a vertex of the plurality of vertices, and a connectivity pattern of a vertex with other vertices (paragraph[0054]-paragraph[0055], “As shown in FIG. 5, priority tool 506 represents software that defines a priority order of workflows so it is determined which workflows from which system will have higher priority when compared to another…etc.”); 
grouping vertices of the plurality of vertices having a low significance level into a group (paragraph[0055], “decides which ordered group of tasks form an exclusive set; (ix) deduces which tasks of an ordered group of tasks are optional; and/or (x) determines other insights that can be determined by a pattern finding algorithm on the run time reports of the workflow using a text analytics engine…etc.” and paragraph[0059], “provision for the user to set and/or define priority when dealing with various workflows during merging of the workflows…etc.”, the reference describes the workflows being grouped in the optional category (i.e., a low significance).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Khalil with the teachings of Jahdhyala to determine and group workflow task based on priority which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Khalil with the teachings of Jahdhyala to be able to convert disparate business process management systems to an advance case management system (Jahdhyala: paragraph[0001]).

The combination of Khalil and Jahdhyala do not appear to explicitly disclose combining the vertices in the group having the low significance level into a new vertex, the new vertex being expandable and collapsible to display the vertices in the group having the low significance level.


However, Schulz discloses combining the vertices in the group having the low significance level into a new vertex, the new vertex being expandable and collapsible to display the vertices in the group having the low significance level (figure 10 and 32, paragraph[0280]-paragraph[0282], “Returning to FIG. 10, the operation of combining multiple workflows into a single workflow may be implemented using the "expansion" operation 1006, while the operation of dividing workflows into parts for, for example, assignment to multiple parties for implementation, may be practiced using the "reduction" operation 1008. The operations of expansion and reduction are discussed in more detail below…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Khalil with the teachings of Jahdhyala and Schulz to edit and combine workflow vertices which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Khalil with the teachings of Jahdhyala and Schulz to be able to share workflows between enterprises and collaborate between enterprises (Schulz: paragraph[0006]).

Claims 2 and 11
As to claims 2 and 11, the combination of Khalil, Jahdhyala, and Schulz discloses all the elements in claim 10, as noted above, and Schulz further disclose wherein the event includes at least one of opening of the workflow graph by a user and a request to reorganize the workflow graph by the user (figure 32, paragraph[0280], “Returning to FIG. 10, the operation of combining multiple workflows into a single workflow may be implemented using the "expansion" operation 1006, while the operation of dividing workflows into parts for, for example, assignment to multiple parties for implementation, may be practiced using the "reduction" operation 1008. The operations of expansion and reduction are discussed in more detail below…etc.”).

Claims 3 and 12
As to claims 3 and 12, the combination of Khalil, Jahdhyala, and Schulz discloses all the elements in claim 10, as noted above, and Khalil further disclose wherein the classifying of each of the plurality of vertices is further based on a corresponding vertex type of each of the plurality of vertices, the vertex type including at least one of one or more device commands associated with each of the plurality of vertices, network data associated with each of the plurality of vertices, one or more data operators associated with each of the plurality of vertices, one or more constant values associated with each of the plurality of vertices, and one or more inferred conclusions associated with each of the plurality of vertices (paragraph[0017], “In one example implementation, the FMVC framework may include a flow, a model, a view, a controller, and/or other framework elements. The term "flow," as used herein generally refers to FMVC workflow logic that includes a set of rules (e.g., workflow rules) that are used by the FMVC application to determine whether to and/or under what conditions a session is to be transferred between stages of the FMVC workflow…etc.”).

Claims 5 and 14
As to claims 5 and 14, the combination of Khalil, Jahdhyala, and Schulz discloses all the elements in claim 10, as noted above, and Schulz further disclose wherein the classifying of each of the plurality of vertices is further based on a corresponding vertex position of each of the plurality of vertices and the vertex position of one or more vertices classified with a high significance level includes at least one of a root vertex, a leaf vertex, and a vertex lacking sibling vertices (Figures 31 and 32, paragraph[0274]-paragraph[0276], “FIG. 31 is a third screenshot 3100 of a tool for identifying v-structures. In FIG. 31, in section 3102, a user has selected vertex 3, representing node s3 2906, for verticalization. In section 3104, the tool informs the user that, to the left of node s3 2906, there are no available option for verticalizing vertex 3. This is because node s3 2906 is a split task, and verticalizing this node into a workflow view without a corresponding join task would violate the rules for verticalization set forth above…etc.”).

Claims 6 and 15
As to claims 6 and 15, the combination of Khalil, Jahdhyala, and Schulz discloses all the elements in claim 10, as noted above, and Schulz further disclose wherein the classifying of each of the plurality of vertices is further based on the connectivity pattern of a vertex with other vertices, wherein the connectivity pattern of the vertex comprises a pattern and a number of edges connecting the vertex with other vertices (figures 31-32, paragraph[0272]-paragraph[0274], “In the second portion 2900B, the tool presents a user, in section 2921, with an ability to enter a number of a vertex to verticalize, in which a user has selected vertex 9, representing node s9 2918. In section 2922, the tool presents the user with a first option for verticalization, and presents a second option in section 2924. In the first option, verticalization would result in joining all nodes from s1 2902 to s9 2918 into a workflow view node. The second option would result in joining only nodes s9 2918 and s10 2920 into a workflow view node…etc.”).

Claims 7, 16, and 19
As to claims 7, 16, and 19, the combination of Khalil, Jahdhyala, and Schulz discloses all the elements in claim 10, as noted above, and Schulz further disclose wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: 
performing tree traversal on each of the vertices having the low significance level (paragraph[0276]-paragraph[0278], “FIG. 32 is a fourth screenshot 3200 of a tool for identifying v-structures. In FIG. 32, the user has selected, in a section 3202, option 2 (presented in section 3106). As a result, a new node s12 3204 is included in the workflow at the left. The user then selects a new vertex in section 3206, and is presented with a first option 3208 and a second option 3210 for verticalization…etc.”); and 
identifying, among descendants of each of the vertices having the low significance level, one or more vertices having a high significance level as high significance descendants of each of the vertices having the low significance level (figures 31 and 32, paragraph[0272], “In the second portion 2900B, the tool presents a user, in section 2921, with an ability to enter a number of a vertex to verticalize, in which a user has selected vertex 9, representing node s9 2918. In section 2922, the tool presents the user with a first option for verticalization, and presents a second option in section 2924. In the first option, verticalization would result in joining all nodes from s1 2902 to s9 2918 into a workflow view node. The second option would result in joining only nodes s9 2918 and s10 2920 into a workflow view node…etc.”).

Claims 8, 17, and 20
As to claims 8, 17, and 20, the combination of Khalil, Jahdhyala, and Schulz discloses all the elements in claim 16, as noted above, and Schulz further disclose wherein the grouping of the vertices of the plurality of vertices having the low significance level into a group further comprises grouping the vertices having the low significance level into the group if the vertices have identical high significance descendants (Figures 10, 31, and 32, paragraph[0272], “In the second portion 2900B, the tool presents a user, in section 2921, with an ability to enter a number of a vertex to verticalize, in which a user has selected vertex 9, representing node s9 2918. In section 2922, the tool presents the user with a first option for verticalization, and presents a second option in section 2924. In the first option, verticalization would result in joining all nodes from s1 2902 to s9 2918 into a workflow view node. The second option would result in joining only nodes s9 2918 and s10 2920 into a workflow view node…etc.”).

Claim 9
As to claim 9, the combination of Khalil, Jahdhyala, and Schulz discloses all the elements in claim 16, as noted above, and Schulz further disclose comprising updating the significance level of each of the plurality of vertices based on an update of the workflow graph (Figures 30-32, paragraph[0273]-paragraph[0274], “FIG. 30 is a second screenshot 3000 of a tool for identifying v-structures. In FIG. 30, the user has selected option 2 in section 3002, and the tool has responded by joining node s9 2918 and node s10 2920 into a single node s11 3004…etc.”).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khailil et al. U.S. Patent Publication (2012/0030094; hereinafter: Khalil) in view of Jandhyala et al. U.S. Patent Publication (2015/0006231; hereinafter: Jandhyala) and further in view of Schulz et al. U.S. Patent Publication (2004/0078258; hereinafter: Schulz) and further in view of Arnaudov et al. U.S. Patent Publication (2021/0216356; hereinafter: Arnaudov)

Claims 4 and 13
As to claims 4 and 13, the combination of Khalil, Jandhyala, and Schulz discloses all the elements in claim 12, as noted above, and but don’t appear to explicitly disclose wherein a vertex type of vertices having high significance level comprises at least one of device commands, network data, and inferred conclusions.

However, Amaudov discloses wherein a vertex type of vertices having high significance level comprises at least one of device commands, network data, and inferred conclusions (paragraph[0014], “Turning to the drawings, the following paragraphs describe a networked environment and discuss the operation of the same. FIG. 1 illustrates an example networked environment 10 for displaying a workflow for machine management according to various examples described herein. The networked environment 10 includes an enterprise computing environment 100, a network 150, and a number of client devices 160. Aspects of workflow management are described below with reference to the enterprise computing environment 100 and the client devices 160, but those components are representative and other networked environments and components can be relied upon to implement the concepts described herein…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Khalil with the teachings of Jandhyala, Schulz, and Amaudov to display a network data workflow which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Khalil with the teachings of Jandhyala, Schulz, and Amaudov to have specialized virtualization management software to manage virtualized resources (Amaudov: paragraph[0003]).











Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
October 13, 2022